Case 1:20-cv-08786-GHW Document 23 Filed 02/08/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

K & S PRODUCE, INC. Case No. 1:20-CV-08786

Plaintiff, CLERK’S CERTIFICATE

-against-

100 BROAD STREET, LLC a/k/a ESSEN FOOD,
ESSEN22 LLC a/k/a ESSEN FOOD, JOHN BYUN,
CHONG WON BYUN, and WILLIAM BYUN
Individually and in any corporate capacity.

Defendant.

X

 

I, RUBY J. KRAJICK, Clerk of the Unites States District Court for the Southern District

of New York, do hereby certify that this action commenced on October 22, 2020 and a Summons

 

was issued on October 22, 2020, a copy of summons and complaint was served on defendant
WILLIAM _ BYUN, by serving STEVE (last name refused), an authorized agent of
WILLIAM BYUN at the Defendant’s actual place of business, on December 1°, 2020 and proof of
such service therefore filed on December 4th, 2020, Doc.#(s) 15.
I further certify that the docket entries indicate that the defendant has not filed an answer
or otherwise moved with respect to the complaint herein. The default of the defendant (s) is/are

hereby noted.

Dated: New York, New York
20 RUBY J. KRAJICK
Clerk of Court

 

By:
Deputy Clerk

 

SDNY Web 5/2010
